DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/22 has been entered.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The limitations “hook means” as recited in claim 1, “means for mounting” as recited in claims 8 and 9, and “means for fastening” as recited in claim 10 are not accompanied by sufficient structure to perform the recited function, and therefore are interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “hook means” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Samelson (U.S. Patent Application No. 2003/0028998) in view of Yang (CN 109008554 A) and Solow (U.S. Patent No. 2,864,147). Note: A copy of the Yang patent document and a machine translation have been provided with the Office Action dated 10/28/21. References to specific portions of the disclosure of Yang are directed to the machine translation.
Regarding claim 1, Samelson discloses a device (A) for supporting a shower curtain (paragraph 0001), comprising:
a support rod (16a) with a first curvature (curvature defined by the arcuate section of support rod 16a), said support rod having a first support rod end (distal end of the arcuate section of the support rod 16a) and a second support rod end (at 40) opposite said first support rod end [FIG. 3];
a hook means (12) attached to said second support rod end [FIG. 3];
a sheath body with a second curvature (curvature defined by the arcuate section of sheath body 16b), said sheath body being comprised of a first sheath portion (16b) attached to said first end [FIG. 2], said first sheath portion having said second curvature [FIG. 3],
wherein said first sheath portion has a first end (distal end of the arcuate section of the sheath body 16b), with said first curvature matching said second curvature (as shown in Figures 2 and 3, the first curvature of the support rod 16a and the second curvature of the sheath body/first sheath portion 16b are the same curvature, which reads on the term “matching”),
wherein said first sheath portion is comprised of a plurality of notches (18b, 20b, 22b), each notch of said plurality of notches being radially arranged along said first sheath portion [FIG. 2],
a plurality of wheel cams (28), each wheel cam of said plurality of wheel cams being rotatably mounted (paragraph 0010; the roller bearings read on the claim term “wheel cams”, as the rotatable mounting of the bearings performs the function of a wheel by providing rolling movement of the device; per the definition of the term “wheel”: “anything like a wheel in shape or function” and the definition of the term “cam”: “any of various similar devices having a rotating part of variable radius that interacts with another part to exert a variable force or resistance”; retrieved from www.thefreedictionary.com; it is noted that the explicit configuration of a wheel cam as having an axle or shaft or rotation of the wheel cams about an axis defined by the support rod is not set forth in the claim) around said support rod and positioned within a corresponding notch of said plurality of notches of said first sheath portion [FIGS. 1, 2],
wherein each wheel cam of said plurality of wheel cams has a respective wheel surface (outer surface of each wheel cam 28) aligned with each other by said support rod so as to define a contact curvature (the contact curvature is defined at the contact points between the wheel cams 28 and the outer circumference of the rod which occupies the recess 17, depicted by the dashed line shown in Figure 3).
Samelson does not disclose a second sheath portion hinged to the first sheath portion and fastened to a first sheath locking end to provide an opened and closed configuration, that the support rod is housed within said first sheath portion such that it passes through each notch, or that each wheel surface is flat.
Nonetheless, Yang discloses a hanging device comprising a sheath body with a second sheath portion (7) in hinged connection with a first sheath portion (36), wherein the first sheath portion has a first sheath locking end (distal end of the curved section of the first sheath portion 36 that is engaged by the distal end of the second sheath portion 7) and a first sheath hinged end (at 39) opposite said first sheath locking end [FIG. 5], wherein said second sheath portion has a second sheath locking end (distal end of the second sheath portion 7, indicated at 8 in Figure 6), and a second sheath hinged end (at 39) opposite said second sheath locking end [FIG. 6], and wherein said second sheath portion is comprised of a slot (slot shown in at least Figure 1) aligned with a respective support rod (40) so as to pass said support rod through said second sheath portion [FIGS. 6, 7]; and wherein said sheath body has an opened configuration [FIG. 7] with said first sheath locking end separated from said second sheath locking end, and wherein said sheath body having a closed configuration [FIG. 5] with said first sheath locking end removably fastened to said second sheath locking end (the first sheath locking end engages within the slot of the second sheath portion 7, and is removably fastened in this position by locking member 26).
Furthermore, Solow discloses a supporting device comprising a support rod (16b) housed within a respective first sheath portion (20b) [FIG. 7] between respective first sheath ends, wherein said first sheath portion comprises a plurality of notches (notches are defined between the tabs 42b, best shown in Figures 7-9), said support rod passing through said notch [FIGS. 7, 11] and a wheel cam (44) positioned within said notch according to said support rod [FIGS. 7, 9].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Samelson to include the second sheath portion taught by Yang, in order to provide means for retaining the device on the rod or hanging element, so as to prevent a portion of the curtain from becoming detached during opening or closing of the curtain. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the support rod and first sheath portion of Samelson to have the support rod be positioned within the first sheath portion with the support rod passing through each notch, as taught by Solow, in order to provide a more secure attachment for the wheel cams so as to prevent them from becoming dislodged during operation, and to improve the strength of the device by providing a support rod that reinforces the sheath portion.
Regarding claim 2, Samelson discloses that said hook means comprises: an attachment rod (14) being made integral with said second support rod end [FIG. 3] and extending radially outward from said support rod; and a first hook portion (hook defined by sections 30, 32, 34, and 36) being made integral with said attachment rod [FIG. 2] (paragraph 0031 further discloses injection molding of the attachment rod, second support rod end, and hook means, which reads on the claim limitation “being made integral”).
Regarding claim 5, Samelson discloses said first sheath, but does not disclose a hinged connection or a second sheath hinged end.
Nonetheless, Yang discloses a hanging device wherein said first sheath hinged end (at 39) is in hinged connection with said second sheath hinged end (the ends are hinged together via shaft 39). As described with respect to claim 1 above, it would have been obvious to have modified the device of Samelson to include the second sheath portion and hinged connection of Yang, in order to provide means to retain the device on a respective rod.
Regarding claim 6, Samelson discloses the device, but does not disclose the second sheath portion having a slot.
Nonetheless, Yang discloses a second sheath portion (7) having a slot, wherein said slot extends from said second sheath hinged end (at 39) to said second sheath locking end (at 8) [FIGS. 1, 4-7]. As described with respect to claim 1 above, it would have been obvious to have modified the device of Samelson to include the second sheath portion and hinged connection of Yang, in order to provide means to retain the device on a respective rod.
Regarding claims 8 and 9, Samelson discloses a means for mounting (24) said first sheath portion to said support rod (paragraphs 0034, 0039); wherein said means for mounting said first sheath portion to said support rod is positioned between respective notches of said plurality of notches [FIG. 2].
Regarding claim 10, Samelson discloses said first sheath portion but does not disclose a means for fastening a first sheath locking end to a second sheath locking end.
Nonetheless, Yang discloses a means for fastening (26) for said first sheath locking end to said second sheath locking end (paragraph 0011) [FIG. 5]. As described with respect to claim 1 above, it would have been obvious to have modified the device of Samelson to include the second sheath portion including a fastening means of Yang, in order to provide means to retain the device on a respective rod.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Samelson (U.S. Patent Application No. 2003/0028998) in view of Yang (CN 109008554 A) and Solow (U.S. Patent No. 2,864,147), as applied to claim 2 above, and further in view of Harwanko (U.S. Patent Application Publication No. 2007/0050904).
Regarding claims 3 and 4, Samelson, as modified above, discloses the attachment rod, but does not disclose a second hook portion.
Nonetheless, Harwanko discloses a device for supporting a shower curtain comprising an attachment rod (vertical lower section of the hook 32) comprising a second hook portion (30) being made integral with said attachment rod [FIG. 2], wherein said second hook portion is arranged on a side of said attachment rod opposite a first hook portion (26) [FIGS. 1, 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Samelson, as modified above, to include the second hook portion taught by Harwanko, in order to provide means for mounting both a curtain and a liner using the same hook devices.

Response to Arguments
Applicant’s arguments, filed 9/18/22, with respect to the rejection(s) of claim(s) 1-6 and 8-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Solow).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634